DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 13,23 and 33 have been amended.
Claims 34-39 are newly added.  
Claims 13,14,18,21,23,24,28,31,33 and 34-39 are pending and examined as follows: 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13,14,18,21,23,24,28,31,33 and 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13,23 and 33 have been amended to include the limitation “the first supply voltage being connected to the resistance heating element without passing through the high-frequency power supply unit”. The limitation is in direct conflict with the limitation “a high frequency power supply unit configured to receive the first supply voltage”. The claims are indefinite because the high frequency power supply unit is supposed to receive the first supply voltage and then at the same time the first voltage is supposed to connect to the heating element without passing through the power supply. It is unclear what is trying to be limited at this time. Applicant is suggested to amend the claims in a way that doesn’t have conflict between the two limitations above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13,14,18,21,23,24,28,31,33 and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Falcon et al (DE102012220324) in view of Falcon et al (EP2506671).

With regards to claim 13, Falcon et al (‘324) discloses wherein the further heating element is configured as an induction heating element, the high-frequency power supply unit including an inverter to supply the further heating element (heating frequency unit 30 and 35 are each designed as an inverter , paragraph 0022, lines 7-8)
a high-frequency power supply unit configured to receive the first supply voltage and configured to supply the second supply voltage (each of heating frequency units 30,35 configured to supply voltage, Fig. 1);
an induction heating element which is connected to the high-frequency power supply unit in an operating state (induction heating units 20,22,24,26, Fig. 1),
wherein the first supply voltage is a network voltage supplied from a phase of a power supply network (different heating frequency units 30 and 35 operated during operation of different phases 32 and 37, paragraph 0004, lines 5-6),
wherein the switching unit is configured to connect the heating element to a third supply voltage in a third operating state (operating modes are conceivable in which the four induction heating units 20, 22, 24, 26 are supplied in three time segments, Fig. 5 and the resistance element of Falcon et al (‘671)).
wherein the third supply voltage is a further network voltage supplied from a further phase of a power supply network (operating modes are conceivable in which the four induction heating units 20, 22, 24, 26 are supplied in three time segments (Fig. 5) and in which a heating frequency unit 30, 35 alternates three of the induction heating units 20, 22, 24, 26, while the other heating frequency unit 30, 35 supplies a single one of the induction heating units 20, 22, 24, 26,Fig. 6).
Falcon et al (‘324) does not disclose a resistance heating element configured to heat the cooking chamber at least partially and a switching unit configured to connect the resistance heating element and the first supply voltage being connected to the resistance heating element without passing through the high-frequency power supply unit. 
Falcon et al (‘671) discloses a circuit device comprises two heating frequency units for supplying four independent heating units wherein the heating element is configured as a resistance heating element and induction heating element (the heating unit comprises a resistance heater and an induction heater, paragraph 0006, lines 17-20) and the first supply voltage being connected to the resistance heating element without passing through the high-frequency power supply unit (voltage from path 22b does not pass through high frequency unit 34a. Fig. 3). 
It would have been obvious to one skilled in the art at the time the invention was made to modify one of heating element of Falcon et al (‘324) with the resistance heating element as taught by Falcon et al (‘671) in order to provide an efficient cooking apparatus. 
With regards to claim 14, Falcon et al (‘324) discloses wherein the first supply voltage and the second supply voltage differ at least in respect of frequency in at least one operating state (different heating frequency units 30 and 35 operated during operation of different phases 32 and 37, paragraph 0004, lines 5-6).
With regards to claim 18, Falcon et al (‘324) wherein the high-frequency power supply unit including an inverter to supply the induction heating element (heating frequency units 30,35 configured to supply voltage to induction heating units 20,22,24,26, Fig. 1, Fig. 1). 
With regards to claim 21, Falcon et al (‘324) discloses wherein the switching unit is configured to deactivate the heating element in a further operating state (power to each heating element is shown and turned off at specific times in certain modes, Fig. 5) and the resistance element of Falcon et al (‘671).
With regards to claim 38, Falcon et al (‘324) discloses wherein the resistance heating element is connected directly to the first supply voltage of the first phase of the power supply network by the switching unit (operating phase 32 is connected to switching module 50 to heating unit 20, Fig. 2).
With regards to claim 39, Falcon et al (‘324) discloses wherein the resistance heating element is connected directly to the third supply voltage of the second phase of the power supply network by the switching unit (operating phase 37 is connected to switching module 50 to heating unit 24,26, Fig. 2).


With regards to claim 23, Falcon et al (‘324) discloses wherein the further heating element is configured as an induction heating element, the high-frequency power supply unit including an inverter to supply the further heating element (heating frequency unit 30 and 35 are each designed as an inverter , paragraph 0022, lines 7-8)
a high-frequency power supply unit configured to receive the first supply voltage and  configured to supply the second supply voltage (heating frequency units 30,35 configured to supply voltage, Fig. 1)
an induction heating element which is connected to the high-frequency power supply unit in an operating state (induction heating units 20,22,24,26, Fig. 1),
	wherein the first supply voltage is a network voltage supplied from a phase of a power supply network (different heating frequency units 30 and 35 operated during operation of different phases 32 and 37, paragraph 0004, lines 5-6),
wherein the switching unit is configured to connect the heating element to a third supply voltage in a third operating state (operating modes are conceivable in which the four induction heating units 20, 22, 24, 26 are supplied in three time segments, Fig. 5 and the resistance element of Falcon et al (‘671)),
wherein the third supply voltage is a further network voltage supplied from a further phase of a power supply network (operating modes are conceivable in which the four induction heating units 20, 22, 24, 26 are supplied in three time segments (Fig. 5) and in which a heating frequency unit 30, 35 alternates three of the induction heating units 20, 22, 24, 26, while the other heating frequency unit 30, 35 supplies a single one of the induction heating units 20, 22, 24, 26,Fig. 6).
Falcon et al (‘324) does not disclose a resistance heating element configured to heat the cooking chamber at least partially and a switching unit configured to connect the resistance heating element and the first supply voltage being connected to the resistance heating element without passing through the high-frequency power supply unit. 
Falcon et al (‘671) discloses a circuit device comprises two heating frequency units for supplying four independent heating units wherein the heating element is configured as a resistance heating element and induction heating element (the heating unit comprises a resistance heater and an induction heater, paragraph 0006, lines 17-20) and the first supply voltage being connected to the resistance heating element without passing through the high-frequency power supply unit (voltage from path 22b does not pass through high frequency unit 34a. Fig. 3). 
It would have been obvious to one skilled in the art at the time the invention was made to modify one of heating element of Falcon et al (‘324) with the resistance heating element as taught by Falcon et al (‘671) in order to provide an efficient cooking apparatus. 
With regards to claim 24, Falcon et al (‘324) discloses wherein the first supply voltage and
the second supply voltage differ at least in respect of frequency in at least one operating state (connect induction heating units in parallel to different heating frequency units, the heating frequency units 30,35 being operated during operation of different phases of multi-phase power connection, paragraph 0004, lines 4-6).
With regards to claim 28, Falcon et al (‘324) discloses wherein the further heating element is configured as an induction heating element, the high-frequency power supply unit including an inverter to supply the further heating element (heating frequency unit 30 and 35 are each designed as an inverter , paragraph 0022, lines 7-8).
With regards to claim 31, Falcon et al (‘324) discloses wherein the switching unit is configured to deactivate the heating element in a further operating state (power to each heating element is shown and turned off at specific times in certain modes, Fig. 5 and the resistance element of Falcon et al (‘671)).
With regards to claim 36, Falcon et al (‘324) discloses wherein the resistance heating element is connected directly to the first supply voltage of the first phase of the power supply network by the switching unit (operating phase 32 is connected to switching module 50 to heating unit 20, Fig. 2).
With regards to claim 37, Falcon et al (‘324) discloses wherein the resistance heating element is connected directly to the third supply voltage of the second phase of the power supply network by the switching unit (operating phase 37 is connected to switching module 50 to heating unit 24,26, Fig. 2).

With regards to claim 33, Falcon et al (‘324) discloses a method for operating a cooking appliance apparatus (induction heating device, paragraph 0004, lines 1-2), comprising connecting a heating element of the cooking appliance apparatus for heating a cooking chamber defined by a muffle of the cooking appliance apparatus (cooking chamber defined by oven walls, paragraph 0005, lines 9-12)to a first supply voltage in a first operating state and to a second supply voltage in a second operating state, with the second supply voltage being different from the first supply voltage (connect induction heating units in parallel to different heating frequency units, the heating frequency units 30,35 being operated during operation of different phases of multi-phase power connection, paragraph 0004, lines 4-6), wherein a high-frequency power supply unit supplies the second supply voltage (heating frequency units 30,35 configured to supply voltage, Fig. 1)and connecting an induction heating element to the high frequency power supply unit in an operating state (connecting to induction heating units 20,22,24,26, Fig. 1),
	wherein the first supply voltage is a network voltage supplied from a phase of a power supply network (different heating frequency units 30 and 35 operated during operation of different phases 32 and 37, paragraph 0004, lines 5-6),
wherein the switching unit is configured to connect the heating element to a third supply voltage in a third operating state (operating modes are conceivable in which the four induction heating units 20, 22, 24, 26 are supplied in three time segments, Fig. 5 and the resistance element of Falcon et al (‘671)),
wherein the third supply voltage is a further network voltage supplied from a further phase of a power supply network (operating modes are conceivable in which the four induction heating units 20, 22, 24, 26 are supplied in three time segments (Fig. 5) and in which a heating frequency unit 30, 35 alternates three of the induction heating units 20, 22, 24, 26, while the other heating frequency unit 30, 35 supplies a single one of the induction heating units 20, 22, 24, 26,Fig. 6).
	Falcon et al does not disclose a resistance heating element and the first supply voltage being connected to the resistance heating element without passing through the high-frequency power supply unit (voltage from path 22b does not pass through high frequency unit 34a. Fig. 3).
Falcon et al (‘671) discloses a circuit device comprises two heating frequency units for supplying four independent heating units wherein the heating element is configured as a resistance heating element and induction heating element (the heating unit comprises a resistance heater and an induction heater, paragraph 0006, lines 17-20) and the first supply voltage being connected to the resistance heating element without passing through the high-frequency power supply unit (voltage from path 22b does not pass through high frequency unit 34a. Fig. 3). 
It would have been obvious to one skilled in the art at the time the invention was made to modify one of heating element of Falcon et al (‘324) with the resistance heating element as taught by Falcon et al (‘671) in order to provide an efficient cooking apparatus. 
With regards to claim 34, Falcon et al (‘324) discloses wherein the resistance heating element is connected directly to the first supply voltage of the first phase of the power supply network by the switching unit (operating phase 32 is connected to switching module 50 to heating unit 20, Fig. 2).
With regards to claim 35, Falcon et al (‘324) discloses wherein the resistance heating element is connected directly to the third supply voltage of the second phase of the power supply network by the switching unit (operating phase 37 is connected to switching module 50 to heating unit 24,26, Fig. 2).

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive.
Applicant’s argument: Applicant argues the prior art does not disclose or teach all of the claim limitations of claims 13,23 and 33 as amended. 

Examiner’s response: The rejection above has been updated to include a 103 rejection using Falcon et al (‘324) in view Falcon et al (‘671). Falcon et al (‘671) discloses a circuit device comprises two heating frequency units for supplying four independent heating units wherein the heating element is configured as a resistance heating element and induction heating element (the heating unit comprises a resistance heater and an induction heater, paragraph 0006, lines 17-20) and the first supply voltage being connected to the resistance heating element without passing through the high-frequency power supply unit (voltage from path 22b does not pass through high frequency unit 34a. Fig. 3). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761